People ex rel. Unger v Brann (2020 NY Slip Op 06694)





People ex rel. Unger v Brann


2020 NY Slip Op 06694


Decided on November 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
HECTOR D. LASALLE
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2020-08250

[*1]The People of the State of New York, ex rel. Randall D. Unger, on behalf of Unique Watson, petitioner, 
vCynthia Brann, etc., et al., respondents.


Ronald S. Nir, Kew Gardens, NY (Randall D. Unger pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Mariana Zelig, Johnnette Traill, and Sharon Y. Brodt of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Unique Watson upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 10246/2018.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., LASALLE, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court